DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,583,675 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowance 
Claims 1-20 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-8, the primary reason for allowance is the inclusion of particularly the limitation of a non-transitory computer readable medium for a printer storing instructions to intervene in operation of the printer when the detected vapor density exceeds the threshold, wherein a type of intervention is based upon the quantity of vapor in the printer. Applicant disclosed such printer decrease visible vapor output or in certain cases prevents moisture or stains on the printer or surrounding objects. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claims 9-20, the primary reason for allowance is the inclusion of particularly the limitation of a printer comprising a control circuit to trigger a vapor control instruction when the vapor sensor detects a measured vapor density in excess of the threshold, wherein a type of intervention is based upon the density of vapor that is released from transferred ink, and re-setting an intervention sub-device to an initial state responsive to the density of vapor that is released from transferred ink falling below the threshold. Applicant disclosed such printer decrease visible vapor output or in certain cases prevents moisture or stains on the printer or surrounding objects. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853